Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first office action in response to application No. 17/252,881 (Publication No. 20210120927) filed 12/16/2020 as originally filed claims 1 through 20 are presented for examination.
Allowable Subject Matter

     Claims 1 through 20 are allowed.   
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Hoover (Joshua Hoover, U.S. Patent No. 10,244,839) teaches a case for a portable electronic device, case includes a bottom wall and side walls that cooperate to define a cavity having a size and shape suitable for accommodating the portable electronic device, the side walls include an edge that defines an opening that leads to the cavity and that allows passage of the portable electronic device into the cavity, at least one of the side walls has a protrusion that extends at an angle into the cavity, and where the protrusion allows insertion of the portable electronic device through the opening and into the cavity, and hinders movements of the portable electronic device out of the cavity (e.g., Abstract).      However, Hoover does not expressly teach the following underlined limitations:      A cover device comprising: a first plate comprising a first surface and a second surface facing away from the first surface, and being substantially rectangular; the first plate comprising, a first edge having a first length and extending in a first direction; a second edge having a second length longer than the first length and extending in a second direction orthogonal to the first direction; a third edge parallel to the first edge, having the first length, and extending in the first direction from the second edge; and a fourth edge parallel to the second edge, having the second length, and extending from the first edge in the second direction, a first sidewall perpendicular to the first surface and extending from the first edge; a second sidewall perpendicular to the first surface and the first sidewall and extending from the second edge; a third sidewall perpendicular to the first surface and the second sidewall and extending from the third edge; and a fourth sidewall perpendicular to the first surface and the third sidewall and extending from the fourth edge, wherein the first surface, the first sidewall, the second sidewall, the third sidewall and the fourth sidewall together form a recess for receiving and holding the electronic device, and the first surface comprises, at least one parting line having a third length longer than the first length and shorter than the second length and extending in the second direction, as disclosed in independent claim 1.       For these reasons, independent claim 1 is allowed.  Claims 2-20 are dependent of independent claim 1 and are allowed for the same reasons set forth in independent claim 1.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form.   
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

April 23, 2022